UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6655



GEORGE SAMUEL GREEN, JR.,

                                               Plaintiff - Appellant,

          versus


PHILLIP MORRIS, tobacco manufacturers; BROWN &
WILLIAMSON   TOBACCO    CORPORATION,   tobacco
manufacturers; B.J. REYNOLDS TOBACCO COMPANY,
tobacco manufacturers,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-03-157-2)


Submitted:   August 7, 2006                 Decided:   August 25, 2006


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            George Samuel Green, Jr., appeals the district court’s

order denying him leave to proceed on his 42 U.S.C. § 1983 (2000)

complaint under the Prison Litigation Reform Act (“PLRA”) without

prepayment of fees.    Although the district court found that Green

had three “strikes” under 28 U.S.C. § 1915(g) (2000), we recently

held that one of Green’s dismissals did not satisfy the statutory

requirement that a qualifying case be dismissed as frivolous,

malicious, or for failure to state a claim.     See Green v. Young,

454 F.3d 405 (4th Cir. 2006).       Thus, we grant Green leave to

proceed under the PLRA on appeal, and we reverse the district

court’s determination that Green was barred from proceeding under

the PLRA.     We remand to the district court for entry of an order

granting Green leave to proceed without prepayment of fees under

the PLRA and for further proceedings on his complaint.     We deny

Phillip Morris’s motion for discovery.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                              REVERSED AND REMANDED




                                - 2 -